Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-26 are pending.
This office action is being issued in response to the Applicant's filing on 6/22/2020 and 12/13/2021.

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,726,479 (formerly application 11/590,540) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The following is a quotation of 37 CFR 1.98 regarding the contents of an information disclosure statement:                           

(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, data and place of publication.

Reference(s) NPL 2, 10, 13, 19-20, 22 and 44-46 from the IDS filed 6/22/2020 fail to include an appropriate date.  MPEP §609 states that the date of publication supplied must include at least a month and a year of publication except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of the publication is sufficiently earlier that the effective U.S. filing date and any foreign priority date so that the particular month of publication is not an issue.  As the references noted above fail to have an appropriate date, a statement is required by applicant indicating that the references are admitted prior art in order to be considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Katz on 12/13/2021.

The specification (para. 0001) has been amended as follows: 
This application is a continuation under 37 C.F.R. § 1.53(b) of U.S. Pat. Application Ser. No. 11/590,540 filed October 31, 2006 now U.S. Pat. No. 10,726,479; which claims the benefit of the filing date under 35 U.S.C. § 119(e) of U.S. Provisional Application Serial No. 60/738,246 filed November 18, 2005, all of which are hereby incorporated by reference in their entirety and relied upon. 

Allowable Subject Matter
Claims 1-26 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter.  The prior art fails to teach or suggest the limitations of:
evaluating, by evaluation logic of the processor, the time of transmission of the first request so as to compensate for any network transmission latency of the electronic communications network and comparing the time of transmission with the time period of the second request and further determining that the first request was at least transmitted to the match processor prior to expiration of the time period regardless of whether the first request was received thereafter. (as in Claim 1).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art for electronic exchanges to receive requests for financial instruments from a plurality of parties, identifying requests that are at least partially counter to one another and matching said requests for execution.
Furthermore, it is also old and well known in the art for exchanges to evaluate the time (e.g. timestamp) associated with a request in order to facilitate and dictate matching processes (e.g. price-time priority).

Wagner (US Patent 4,903,201) discloses a method and a system performing a method comprising receiving requests (bids and offers) for financial instruments (commodity contracts) from a plurality of parties at an electronic exchanges, identifying requests that are at least partially counter to one another and matching said requests for execution. see abstract. Wagner also discloses evaluating the time associated with a request in order to facilitate and dictate matching. see col. 3, lines 39-52. 	However this prior art reference does not teach or suggest, either by itself or in combination with others, evaluating the time to compensate for any for any network transmission latency of the electronic communications network and utilizing that time as the parameter for matching requests for execution. Examiner notes that Wagner discloses that the time of arrival of the request at the electronic exchange (central computer) is the controlling factor and does not account for network transmission latency. see col. 3, lines 39-52.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 15, 2021